EXHIBIT 10.2
 
*** Text Omitted and Filed Separately
Confidently Treatment Requested
Under 17 C.F.R. §§ 200.80 (b)(4),
200.83 and 240.24b-2
REFORMULATION AND NEW PRODUCT AGREEMENT
 
THIS REFORMULATION AND NEW PRODUCT AGREEMENT is made as of August 22, 2002 (the
“Effective Date”), by and between CYPRESS BIOSCIENCE, INC., a Delaware
corporation (“Cypress”), having a principal place of business at 4350 Executive
Drive, Suite 325, San Diego, California 92121, and COLLEGIUM PHARMACEUTICAL,
INC., a Delaware corporation (“Collegium”), having a principal place of business
at 349 Lincoln Street, Hingham, Massachusetts, 02043. Cypress and Collegium may
be referred to herein individually as a “Party” and collectively as the
“Parties.”
 
Recitals
 
WHEREAS, Cypress has an exclusive license, with the right to sublicense, to,
among other things, develop products containing milnacipran as an active
ingredient in certain territories and certain fields;
 
WHEREAS, Cypress is interested in developing reformulations of milnacipran and
new products which are analogs of milnacipran;
 
WHEREAS, Collegium has expertise in developing reformulations of existing
products and new products which are analogs of existing products; and
 
WHEREAS, Cypress and Collegium desire to enter into a relationship whereby
Collegium would develop reformulations of milnacipran and analogs of
milnacipran, with a patient acceptance profile comparable or superior to the
current formulations of milnacipran, pursuant to the terms and conditions of
this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Cypress and Collegium
hereby agree as follow:
 
ARTICLE 1
 
DEFINITIONS
 
As used herein, the following terms shall have the meanings as defined below.
The definition of a term in singular form shall include that term in the plural
form and vice versa:
 
1.1 Additional Costs” shall have the meaning set forth in Section 4.2(b).
 
1.2 “Affiliate” shall mean any entity controlled by, controlling, or under
common control with a Party and shall include any entity more than 50% of whose
voting stock or participating profit interest is owned or controlled, directly
or indirectly, by a Party, and any



1



--------------------------------------------------------------------------------

 
company which owns or controls, directly or indirectly, more than 50% of the
voting stock of a Party.
 
1.3 “Claim” shall have the meaning set forth in Section 11.2(a).
 
1.4 “Collegium Indemnified Party” shall have the meaning set forth in Section
9.1.
 
1.5 “Collegium Existing Know-How” shall mean, to the extent necessary or useful
for the development of Reformulated Products or New Products or otherwise for
purposes of the R&D Plan, all Information that Collegium Controls on the
Effective Date and, in each case, any replication or any part of such
Information, but excluding any Collegium Existing Patents.
 
1.6 “Collegium Existing Patents” shall mean, to the extent necessary or useful
for the development of Reformulated Products or New Products or otherwise for
purposes of the R&D Plan and limited to use under this Agreement, all foreign
and domestic: (a) patents issued or existing as of the Effective Date which
Collegium Controls; (b) patents issuing from patent applications that are
pending as of the Effective Date (including, without limitation, provisionals,
divisionals, continuations and continuations-in-part of such applications) which
Collegium Controls; and (c) substitutions, extensions, reissues, reexaminations,
renewals, supplemental protection certificates and inventors certificates
relating to the foregoing patents which Collegium Controls.
 
1.7 “Collegium Existing Technology” shall mean all Collegium Existing Know-How
and Collegium Existing Patents.
 
1.8 “Collegium Notice” shall have the meaning set forth in Section 4.4(b).
 
1.9 “Committee”shall have the meaning set forth in Section 2.1.
 
1.10 “Confidential Information” shall have the meaning set forth in Section 7.1.
 
1.11 “Controls” or “Controlled” shall mean possession of the ability to grant a
license or sublicense as provided for herein without violating the terms of any
agreement or other arrangement with any Third Party.
 
1.12 “Cure Period” shall have the meaning set forth in Section 6.3.
 
1.13 “Cypress Indemnified Party” shall have the meaning set forth in Section
9.2.
 
1.14 “Cypress Know-How” shall mean, to the extent reasonably necessary for
purposes of the R&D Program, all Information that Cypress Controls on the
Effective Date or during the R&D Term and any replication or any part of such
Information, but excluding any Cypress Patents or Joint Patents.
 
1.15 “Cypress Patents” shall mean, to the extent necessary or useful for the
development of Reformulated Products or New Products or otherwise for purposes
of the R&D Plan, (a) all foreign and domestic: (i) patents issued or existing as
of the Effective Date which Cypress Controls; (ii) patents issuing from patent
applications that are pending as of the



2



--------------------------------------------------------------------------------

 
Effective Date (including, without limitation, provisionals, divisionals,
continuations and continuations-in-part of such applications) which Cypress
Controls; and (iii) substitutions, extensions, reissues, reexaminations,
renewals, supplemental protection certificates and inventors certificates
relating to the foregoing patents which Cypress Controls; and (b) all foreign
and domestic (i) patent applications (including, without limitation,
provisionals, divisionals, continuations and continuations-in-part of such
applications) and (ii) patents (including, without limitation, substitutions,
extensions, reissues, reexaminations, renewals, supplemental protection
certificates and inventors certificates with respect thereto), which claim or
disclose any Inventions or Information developed or generated by employees or
Third Party contractors of Cypress in the course of the R&D Program, but
excluding any Joint Patents.
 
1.16 “Cypress Technology” shall mean all Cypress Know-How and Cypress Patents.
 
1.17 “Direct Costs” shall have the meaning set forth in Section 4.2(a).
 
1.18 “Effective Date” shall have the meaning set forth in the introductory
paragraph.
 
1.19 “Existing Product” shall mean any product containing milnacipran as an
active ingredient that exists as of the Effective Date, including the existing
immediate release formulation in capsule form containing […***…] mg and […***…]
mg of milnacipran and the existing slow release formulation containing […***…]
mg of milnacipran, as set forth in PCT published international application: WO
98/08495.
 
1.20 “FDA” shall mean the United Stated Food and Drug Administration.
 
1.21 “Field” shall mean all uses and all indications.
 
1.22 “Information” shall mean all tangible and intangible (a) techniques,
technology, practices, trade secrets, inventions (whether patentable or not),
methods, knowledge, know-how, skill, experience, test data and results
(including, without limitation, pharmacological, toxicological, preclinical and
clinical test data and results), analytical and quality control data, results or
descriptions, software and algorithms and (b) compounds, compositions of matter,
cells, cell lines, assays, animal models and physical, biological or chemical
material.
 
1.23 “Inventions” shall have the meaning provided in Section 5.1(a).
 
1.24 “Joint Patents” shall mean all foreign and domestic (a) patent applications
(including, without limitation, provisionals, divisionals, continuations and
continuations-in-part of such applications) and (b) patents (including, without
limitation, substitutions, extensions, reissues, reexaminations, renewals,
supplemental protection certificates and inventors certificates with respect
thereto), which claims or discloses any Inventions or Information developed or
generated jointly by employees or Third Party contractors of Collegium and
employees or Third Party contractors of Cypress in the course of the R&D
Program, including, without limitation, any Reformulated Product or New Product.
 
1.25 “Liability” shall have the meaning provided in Section 9.1.
 
1.26 “License” shall have the meaning set forth in Section 6.1.
 
*Confidential Treatment Requested



3



--------------------------------------------------------------------------------

 
1.27 “Licensed Technology” shall mean any and all New Patents and New Know-How
and Collegium’s interest in Joint Patents.
 
1.28 “Market Price” shall mean, if Cypress’ Common Stock is listed on any
established stock exchange or traded on the Nasdaq National Market or The
SmallCap Market, 100% of the average of the closing price of such Common Stock
as reported on the exchange for the […***…] days immediately preceding the date
of the occurrence of the applicable milestone event and in the absence of such
markets for such Common Stock, the fair market value of one share of Cypress’
Common Stock as determined in good faith by the Board of Directors of Cypress.
 
1.29 “Minimum Price” shall mean […***…], as adjusted for any stock dividends,
combinations, splits, recapitalizations and the like with respect to the Common
Stock of Cypress.
 
1.30 “New Know-How” shall mean all Information developed or generated by
employees or Third Party contractors of Collegium in the course of the R&D
Program, including, without limitation, all such Information with respect to any
Reformulated Product or New Product, and any replication or any part of such
Information, but excluding any New Patents or Joint Patents.
 
1.31 “New Patents” shall mean all foreign and domestic (a) patent applications
(including, without limitation, provisionals, divisionals, continuations and
continuations-in-part of such applications) and (b) patents (including, without
limitation, substitutions, extensions, reissues, reexaminations, renewals,
supplemental protection certificates and inventors certificates with respect
thereto), which claim or disclose any Inventions or Information developed or
generated by employees or Third Party contractors of Collegium in the course of
the R&D Program, including, without limitation, any Reformulated Product or New
Product, but excluding any Joint Patents and any such patent applications and
patents excluded pursuant to the terms of Section 5.2.
 
1.32 “New Product” shall mean any product containing any analog of milnacipran
which is discovered, identified or developed by Collegium under this Agreement,
in any formulation.
 
1.33 “New Product Milestone Event” shall have the meaning set forth in Section
6.3.
 
1.34 “Net Sales” shall mean the amount billed by Cypress or its Affiliate to an
Affiliate or Third Party that is not a Sublicensee of Cypress or its Affiliate
(unless such Affiliate or Third Party is the end user of the product, in which
case the amount billed therefore shall be deemed to be the amount that would be
billed in an arm’s length transaction) for sales of any Reformulated Product or
New Product less the following items, as allocable to such product: (i) quantity
and/or trade discounts, credits or allowances, (ii) credits or allowances
additionally granted upon returns, rejections or recalls, (iii) freight,
shipping, postage and insurance charges, (iv) taxes, duties or other
governmental tariffs (other than income taxes), and (v) government mandated
rebates.
 
1.35 “Option” shall have the meaning set forth in Section 6.1.
 
*Confidential Treatment Requested



4



--------------------------------------------------------------------------------

 
1.36 “Option Term” shall have the meaning set forth in Section 6.1.
 
1.37 “Phase I Clinical Trial” shall mean a human clinical trial that would
satisfy the requirements for a Phase 1 study as defined in 21 C.F.R. 312.21(a)
(or its successor regulation).
 
1.38 “Phase II Clinical Trial”shall mean a human clinical trial that would
satisfy the requirements for a Phase 2 study as defined in 21 C.F.R. 312.21(b)
(or its successor regulation).
 
1.39 “Phase III Clinical Trials” shall mean a human clinical trial that would
satisfy the requirements for a Phase 3 study as defined in 21 C.F.R. 312.21(c)
(or its successor regulation).
 
1.40 “Phase IV Clinical Trials” shall mean a human clinical trial that would
satisfy the requirements for a Phase 4 study as defined in 21 C.F.R. 312.21(d)
(or its successor regulation).
 
1.41 “Pierre Fabre” shall mean Pierre Fabre Médicament or its successor in
interest.
 
1.42 “Pierre Fabre Agreement” shall mean the Restated License Agreement, dated
November 13, 2001, between Cypress and Pierre Fabre, and any amendment to or
restatement or replacement of such agreement.
 
1.43 “Pierre Fabre Payment” shall mean any amount Cypress is obligated to pay to
Pierre Fabre under the Pierre Fabre Agreement based on net sales of products by
any sublicensee of Cypress’ rights under the Pierre Fabre Agreement or payments
received by Cypress from any such sublicensee; provided, however that, if such
amount payable by Cypress to Pierre Fabre includes payment for the cost of goods
of product supplied by Pierre Fabre (“COGS”), […***…].
 
1.44 “R&D Plan” shall mean a plan for conducting the R&D Program, as may be
amended from time to time by the Committee and as attached to this Agreement as
Exhibit A.
 
1.45 “R&D Program” shall mean the program of research and development conducted
by the Parties during the R&D Term pursuant to Articles 2 and 3 hereof, as more
fully described in the R&D Plan.
 
1.46 “R&D Term” shall have the meaning set forth in Section 10.1.
 
1.47 “Reformulated Product” shall mean any Product which is developed by
Collegium under this Agreement and contains milnacipran in a formulation that is
different than the Existing Product, but that does not meet the criteria for a
New Product.
 
1.48 “Regulatory Approval” shall mean any and all approvals (including price and
reimbursement approvals), licenses, registrations, or authorizations of
health/regulatory authorities or any country, federal, state or local regulatory
agency, department, bureau or other government entity that is legally required
or necessary from an economic point of view for the manufacture, use, storage,
import, transport and/or sale of a Reformulated Product or a New Product in such
jurisdiction.
 
*Confidential Treatment Requested



5



--------------------------------------------------------------------------------

 
1.49 “Stock Agreement” shall mean the Common Stock Issuance Agreement of even
date herewith between Collegium and Cypress.
 
1.50 “Sublicensee” shall mean any Third Party to whom Cypress or any of its
Affiliates grants a license or sublicense under any New Patents, Joint Patents
or New Know-How Controlled by Cypress to sell, offer for sale or import any
Reformulated Product or New Product, as permitted under this Agreement.
 
1.51 “Sublicensee Payments” shall have the meaning set forth in Section 4.3(b).
 
1.52 “Supplemental NDA” shall mean a supplemental new drug application based on
a new drug application filed and approved by the FDA with respect to the
Existing Product.
 
1.53 “Term” shall have the meaning set forth in Section 10.2.
 
1.54 “Third Party” shall mean any entity other than Cypress or Collegium or an
Affiliate of Cypress or Collegium.
 
1.55 “Total Costs” shall have the meaning set forth in Section 4.2(b).
 
ARTICLE 2
 
MANAGEMENT OF THE R&D PROGRAM
 
2.1 Creation and Membership of the Committee. Within 30 days after the Effective
Date, the Parties shall form a joint committee (the “Committee”) composed of two
representatives of each of Collegium and Cypress. Each Party shall appoint, in
its sole discretion, persons with appropriate qualifications to act as such
Party’s representatives on the Committee. Each Party shall designate one of its
members as co-chair of the Committee. The Parties may mutually agree to change
the size of the Committee so long as there is an equal number of representatives
of each Party on the Committee. The initial Cypress co-chair shall be […***…]
and the initial Collegium co-chair shall be […***…].
 
2.2 Committee Functions and Powers. The responsibilities of the Committee shall
be as follows: (a) encouraging and facilitating ongoing cooperation between the
Parties with respect to the R&D Program; (b) establishing, updating, amending,
reviewing and approving the R&D Plan, as needed; (c) monitoring progress of the
R&D Program; (d) setting the Milestone Events described in Section 6.3 with
respect to New Products and (e) carrying out other duties and responsibilities
described for it in this Agreement.
 
2.3 Meetings. The Committee shall meet at least quarterly, or as otherwise
mutually agreed to by all members of the Committee, during the R&D Term.
Meetings of the Committee may be held in person or by video conference or
teleconference. The time, location, method of communication and details of all
Committee meetings shall be determined jointly by the Committee members of both
Parties. If a Party wishes to have any representative other than its Committee
members present at a Committee meeting, such Party must notify the other Party
in advance of such meeting. Cypress shall pay for the reasonable travel
expenses, including hotel and food expenses, actually incurred by Collegium for
Collegium representatives to attend such
 
*Confidential Treatment Requested



6



--------------------------------------------------------------------------------

 
meetings, provided that such expenses have been pre-approved by Cypress in
writing. Prior to the end of each Committee meeting, the co-chairs shall give a
brief summary of issues and the steps taken toward resolution of such issues. At
each Committee meeting, the Committee shall appoint a secretary who will prepare
the minutes promptly after each meeting (whether held in person or by
telecommunication), reporting in reasonable detail the actions taken by the
Committee, the status of the R&D Program, issues requiring resolution and the
steps the Committee has chosen to take towards resolution of such issues.
 
2.4 Decision Making and Issue-Resolution. The presence, either in person or by
telephone of at least 50% of the total number of Committee members of each Party
at a Committee meeting shall constitute a quorum. The members of Cypress shall
collectively have one vote and the members of Collegium shall collectively have
one vote with regard to all Committee decisions. All decisions made by the
Committee must obtain unanimous approval. If the Committee fails to reach
unanimous agreement on a matter, then the dispute resolutions described in
Article 11 shall be invoked.
 
ARTICLE 3
 
CONDUCT OF THE R&D PROGRAM
 
3.1 Transfer of the Cypress Technology. Commencing promptly after the Effective
Date, Cypress will disclose to Collegium such Cypress Technology as is
reasonably necessary to enable Collegium to perform its R&D Program activities
hereunder in accordance with the R&D Plan.
 
3.2 R&D Program Activities. As more fully described in the R&D Plan, commencing
promptly after the Effective Date, Collegium agrees to use its commercially
reasonable efforts to develop a Reformulated Product and/or a New Product and
will furnish the facilities, know-how, technical skill and other resources
necessary or appropriate for performance of its obligations under the R&D Plan,
including, without limitation, the Collegium Existing Technology. Collegium
shall obtain the prior written approval of Cypress before in-licensing any drug
delivery system or other technology to be used in Reformulated Products or New
Products. Collegium shall be responsible for performance of the development
activities set forth in the R&D Plan. Collegium will use commercially reasonable
efforts to develop Reformulated Products and New Products that have an objective
patient acceptance profile comparable or superior to Existing Products. With
respect to any Reformulated Product, Collegium shall use commercially reasonable
efforts to […***…]. Collegium will conduct its activities under the R&D Program
in accordance with good scientific practices.
 
3.3 Research License to Collegium. Cypress hereby grants to Collegium during the
R&D Term a non-exclusive, non-sublicensable, non-transferable license to the
Cypress Technology for use by Collegium only for the performance of its
obligations under this Agreement. Collegium agrees that it shall not use the
Cypress Technology for any other purposes.
 
*Confidential Treatment Requested
 



7



--------------------------------------------------------------------------------

 
3.4 Updates and Reports; Results.
 
(a) During the R&D Term, unless otherwise agreed to by the Committee, Collegium
shall provide monthly written updates and any relevant reports to Cypress
regarding Collegium’s progress with regard to the R&D Program and results,
materials and other Information and Inventions made or generated by Collegium in
the course of the R&D Program, specifically including a written patent summary
or written patent disclosure with respect to potential New Patents and Joint
Patents. In addition, Collegium shall regularly provide Cypress such other
information as is appropriate to keep Cypress informed of Collegium’s progress
under the R&D Program.
 
(b) At the end of the R&D Term, Collegium shall provide a final report regarding
the R&D Program to Cypress and shall transfer to Cypress all data, materials,
results and other Information and Inventions developed or generated by Collegium
in the course of the R&D Program.
 
(c) If Cypress has exercised the Option in accordance with Section 6.2, then
beginning upon the expiration of the Option Term and thereafter during the Term,
Cypress agrees to provide Collegium with semi-annual updates, during the month
of January and during the month of July of each calendar year regarding the
status of Cypress R&D milestones described in Section 4.4(a), and Regulatory
Approval with respect to any New Products and Reformulated Products, until the
date on which Regulatory Approval is obtained or Cypress has notified Collegium
in writing that it will no longer seek to obtain Regulatory Approval with
respect to such New Product or Reformulated Product.
 
3.5 Record Keeping. Collegium agrees to maintain adequate and accurate records
as required under applicable federal, state and local statutes and regulations
relating to its activities under this Agreement and to provide Cypress with
reasonable access to such records upon reasonable prior written notice by
Cypress. Collegium agrees to inform Cypress of any inquiries made by any
regulatory or governmental body regarding Collegium’s activities under this
Agreement.
 
3.6 Use and Handling of Materials. All materials transferred by Cypress under
this Agreement or assigned to Cypress pursuant to Section 5.2 will remain the
sole property of Cypress, will be used only in furtherance of the R&D Program
and solely under the control of Collegium, will be used or delivered to or for
the benefit of any Third Party (other than employees or Third Party contractors
of Collegium who require access to such materials for purposes of the R&D
Program and are subject to the obligations of confidentiality and limitations on
use consistent with those set forth herein) without the prior written consent of
Cypress, and will not be used in research and testing involving human subjects
unless specifically agreed to by Cypress in writing. All materials transferred
to Cypress by Collegium under this Agreement will be the sole property of
Collegium, unless rights thereto are assigned to Cypress pursuant to Section
5.2, and may be used by Cypress in accordance with the rights granted by
Collegium to Cypress under this Agreement. The Parties acknowledge that the
materials transferred under this Agreement are experimental in nature and that
not all of the materials’ characteristics are known. Accordingly, each Party
shall use such transferred materials with prudence and appropriate caution.



8



--------------------------------------------------------------------------------

 
3.7 Cypress Activities. Except for the activities to be conducted by Collegium
pursuant to the R&D Plan, Cypress shall have the sole right, but not the
obligation to conduct any and all research, development and commercialization
activities with respect to Reformulated Products and New Products, including,
without limitation, any preclinical and clinical development and regulatory
filings. Collegium shall provide reasonable assistance to Cypress in connection
with such Cypress activities, as requested by Cypress, including, without
limitation, discussing strategies for patent protection of Reformulated Products
and New Products, obtaining Regulatory Approval for Reformulated Products or New
Products, design of bioequivalence trials and development of a package of
chemistry and manufacturing controls for Reformulated Products, for the duration
of the R&D Term and the Option Term.
 
ARTICLE 4
 
PAYMENTS
 
4.1 Upfront Fees and Monthly Payments.
 
(a) Collegium acknowledges that on June 28, 2002 Cypress paid Collegium an
up-front fee of […***…].
 
(b) Cypress shall pay Collegium a project management fee, to be paid in […***…]
equal monthly payments of […***…] each, for an aggregate of […***…], payable on
the following dates:
 
Payment Due Date

--------------------------------------------------------------------------------

 
Amount of the Payment

--------------------------------------------------------------------------------

[…***…]
 
[…***…]
[…***…]
 
[…***…]
[…***…]
 
[…***…]
[…***…]
 
[…***…]
[…***…]
 
[…***…]

 
4.2 Direct Costs for the R&D Program.
 
(a) Cypress will reimburse Collegium for Collegium’s direct costs with respect
to the R&D Program, with no mark-up or overhead expenses (the “Direct Costs”).
Collegium estimates that such Direct Costs will be […***…] in the aggregate, as
described in Exhibit B. In the event that the Direct Costs exceed […***…],
Collegium agrees that it shall obtain prior written approval from Cypress for
any such excess Direct Costs. Cypress shall not be required to reimburse
Collegium for Direct Costs in excess of […***…] except to the extent Cypress has
provided prior written approval for such excess Direct Costs.
 
*Confidential Treatment Requested



9



--------------------------------------------------------------------------------

 
(b) Collegium agrees that it shall obtain prior written approval from Cypress
for any costs, other than Direct Costs, to be incurred with respect to the R&D
Program (the “Additional Costs” and collectively with the Direct Costs, the
“Total Costs”). Cypress shall not be required to reimburse Collegium for
Additional Costs except to the extent Cypress has provided prior written
approval for such Additional Costs.
 
(c) Collegium shall provide an invoice to Cypress on a monthly basis promptly
following the end of each month during the R&D Program, showing the actual Total
Costs for that month and the payment due from Cypress. Cypress will pay to
Collegium the amount due within 30 days after receipt of the invoice to the
extent that such amounts are within the budget for the R&D Program as outlined
on Exhibit B or to the extent such Total Costs have been pre-approved by Cypress
in writing as contemplated in this Section 4.2.
 
4.3 Royalties. All payments made by Cypress to Collegium under Section 4.4 shall
be credited in full against any royalty payments due under this Section 4.3. The
royalty payments described in this Section 4.3 are in consideration of the
License and become payable only upon exercise of the Option by Cypress under
Article 6.
 
(a) Cypress shall pay Collegium a royalty of […***…] of Net Sales of
Reformulated Products or New Products sold directly by Cypress or its
Affiliates.
 
(b) Cypress shall pay Collegium the applicable percentage set forth below of an
amount (the “Net Amount”) equal to (i) […***…], minus (ii) […***…]:
 
[…***…]

--------------------------------------------------------------------------------

 
Percentage of Net Amount
Due to Collegium

--------------------------------------------------------------------------------

[…***…]
 
[…***…]
[…***…]
 
[…***…]
[…***…]
 
[…***…]
[…***…]
 
[…***…]
[…***…]
 
[…***…]
[…***…]
 
[…***…]
[…***…]
 
[…***…]

--------------------------------------------------------------------------------

(1)
 
[…***…]

 
(c) The royalties specified in this Section 4.3 shall be payable on a
product-by-product and country-by-country basis until expiration of the
last-to-expire of the issued patents included in the New Patents or Joint
Patents which claim the manufacture, use or sale of the applicable product.
 
4.4 R&D Milestones. The milestone payments described in this Section 4.4 become
payable only following exercise by Cypress of the Option under Article 6.
 
(a) Within 30 days following the occurrence of the events set forth below with
respect to either a Reformulated Product or a New Product, Cypress shall pay to
Collegium the
 
*Confidential Treatment Requested



10



--------------------------------------------------------------------------------

 
milestone payments set forth below; provided, however, that for clarification,
the Parties agree that, […***…]:
 
((R&D Milestone Event

--------------------------------------------------------------------------------

 
Milestone Payment

--------------------------------------------------------------------------------

 
[…***…]

--------------------------------------------------------------------------------

[…***…]
 
[…***…]
 
[…***…]
[…***…]
 
[…***…]
 
[…***…]
[…***…]
 
[…***…]
 
[…***…]
[…***…]
 
[…***…]
 
[…***…]
[…***…]
 
[…***…]
 
[…***…]
[…***…]
 
[…***…]
 
[…***…]

 
(b) The milestone payments may be paid in cash or, at the option of Collegium
and subject to Section 4.4(c), in Common Stock of Cypress. Collegium shall
provide Cypress with prompt written notice of Collegium’s election to receive
any milestone payment under this Section 4.4 in Common Stock (the “Collegium
Notice”), and if the Collegium Notice is not provided within 10 days prior to
the date the milestone payment is due, Cypress may make such payment in cash. In
the event that Collegium elects to receive the applicable milestone payment in
Common Stock, the issuance of the Common Stock will be pursuant to the terms of
the Stock Agreement and the number of shares of Common Stock to be issued shall
equal the quotient obtained by dividing (i) the amount of cash that is due under
the applicable milestone payment by (ii) the Market Price as of the date the
applicable milestone event occurred. Cypress will not issue any fractional
shares of Common Stock in payment of any milestone payment. Instead, Cypress
will pay cash for the fractional share, determined by multiplying the Market
Price by such fraction, and then rounding to the nearest whole cent.
 
(c) In no event will Cypress be obligated to issue shares of Common Stock under
this Agreement or the Stock Agreement as payment upon occurrence of a milestone
event if the Market Price at which Common Stock would be issued to Collegium
under Section 4.4(b) is below the Minimum Price. In addition, in no event will
Cypress be obligated to issue shares of Common Stock under this Agreement or the
Stock Agreement to the extent such issuance would require approval of Cypress’
stockholders under the rules and regulations of the Nasdaq Stock Market (or any
other national securities exchange on which the Common Stock is then traded). In
either such event, the applicable milestone payment would be payable in cash.
 
4.5 Payment; Reports. Royalties payable pursuant to Section 4.3 shall be
calculated and reported for each calendar quarter. All royalty payments due to
Collegium under this Agreement shall be paid within 60 days after the end of
each calendar quarter, unless otherwise specifically provided herein. Each
payment of royalties shall be accompanied by a report in sufficient detail to
permit confirmation of the accuracy of the royalty payment made, including,
without limitation and on a country-by-country basis, the calculation of the
payment and the exchange rates used.
 
*Confidential Treatment Requested



11



--------------------------------------------------------------------------------

 
4.6 Exchange Rate; Manner and Place of Payment. All payments hereunder shall be
payable in U.S. dollars. With respect to each quarter, for countries other than
the United States, whenever conversion of payments from any foreign currency
shall be required, such conversion shall be made at the rate of exchange equal
to the average of the daily exchange rates for such currency reported in The
Wall Street Journal, Western Edition, during the applicable quarter. All
payments owed under this Agreement shall be made by wire transfer to a bank and
account designated in writing by Collegium, unless otherwise specified in
writing by Collegium.
 
4.7 Withholding of Taxes. Collegium will pay any and all taxes levied on account
of payments made to Collegium under this Agreement. If any taxes are required to
be withheld by the Cypress, it will (a) deduct such taxes from the remitting
payment, (b) timely pay the taxes to the proper taxing authority, and (c) send
proof of payment to Collegium and certify its receipt by the taxing authority
within 60 days following such payment.
 
4.8 Records and Audits. During the Term and for five years after the end of the
period in which any royalty payments are due from Cypress to Collegium as
provided in Section 4.3, Cypress shall keep complete and accurate records
pertaining to transactions upon which royalties would be payable under Section
4.3 in sufficient detail to permit Collegium to confirm the accuracy of all
payments due hereunder. Collegium shall have the right to cause an independent,
certified public accountant reasonably acceptable to Cypress to audit such
records to confirm payments due hereunder for a period covering not more than
the preceding three years; provided, however, that such audit shall be limited
to only the records of Cypress relating to the payments due hereunder. Such
audits may be exercised no more than once in each calendar year during normal
business hours upon reasonable prior written notice to Cypress. Prompt payments,
if any are required, shall be made by either Cypress or if a refund is due, by
Collegium, to reflect the results of such audit. Any additional payments or
refund required, as a result of such audit shall bear interest of […***…] per
month, beginning on the date on which the applicable payments should have been
made or the date on which the overpayments were made. Collegium shall bear the
full cost of such audit unless such audit discloses a payment shortfall of more
than five percent from the amount of the payments due under this Agreement. In
such case, Cypress shall bear the full cost of such audit.
 
4.9 Prohibited Payments. Notwithstanding any other provision of this Agreement,
if Cypress is prevented from paying any such royalty by virtue of the statutes,
laws, codes or governmental regulations of the country from which the payment is
to be made, then such royalty may be paid by depositing funds in the currency in
which accrued to Collegium’s account in a bank acceptable to Cypress in the
applicable country.
 
ARTICLE 5
 
INTELLECTUAL PROPERTY
 
5.1 Ownership.
 
(a) Inventorship of inventions, whether or not patentable, conceived of or
reduced to practice by employees or Third Party contractors of either Party or
both Parties as part
 
*Confidential Treatment Requested
 



12



--------------------------------------------------------------------------------

 
of the R&D Program (“Inventions”) shall be determined in accordance with the
rules of inventorship under United States patent laws.
 
(b) All Cypress Technology shall remain the sole property of Cypress or its
licensors. All Collegium Existing Technology shall remain the sole property of
Collegium or its licensors.
 
(c) Subject to the provisions of Section 5.2(a) and (b), Cypress shall own all
Inventions conceived of or reduced to practice solely by employees or Third
Party contractors of Cypress and all intellectual property rights with respect
to such Inventions, Collegium shall own all Inventions conceived of or reduced
to practice solely by employees or contractors of Collegium and all intellectual
property rights with respect to such Inventions, and Cypress and Collegium shall
jointly own all Inventions conceived or reduced to practice jointly by employees
or contractors of Cypress and employees or contractors of Collegium and all
intellectual property rights with respect to such Inventions.
 
5.2 Prosecution, Maintenance and Enforcement of New Patents and Joint Patents.
 
(a) […***…]
 
(i) Collegium will develop a written abstract of the patent concept with respect
to Information or Inventions for review by Cypress. If Cypress provides written
notification of interest in the developed abstract and Collegium files a patent
application on the developed abstract, then Cypress will reimburse Collegium for
all of Collegium’s out-of-pocket patent legal expenses to be incurred in the
development and filing of the patent application based on the abstract; provided
that such expenses are within a budget for such expenses agreed to in writing by
Cypress and Collegium or are otherwise agreed to in writing by Cypress. Cypress
will reimburse Collegium for such expenses within thirty (30) days after
submission by Collegium to Cypress of an invoice or invoices itemizing such
incurred legal expenses. Collegium shall consider in good faith the requests and
suggestions of Cypress with respect to strategies for filing and prosecuting the
New Patents. Collegium shall keep Cypress informed of progress with regard to
the filing, prosecution and maintenance of the New Patents. Collegium
acknowledges that the New Patents are subject to the Option granted under
Section 6.1 and, in the event that Cypress exercises its Option under Article 6,
that the License covers the New Patents.
 
(ii) Should Cypress notify Collegium in writing of no interest in a written
abstract of a patent concept presented by Collegium, then such patent
application and any patent issued thereon will not be excluded from the
definition of New Patent and Collegium shall have the right at its sole expense
to file and prosecute a patent application specific to the written abstract and
maintain any patent issued thereon. If, subsequent to Cypress’ notification of
no interest in a patent application, during the Option Term Cypress decides to
license such patent application and any patent issued thereon, then such patent
application and any patent issued thereon shall be included in the definition of
New Patents and, then upon Cypress’ exercise of such Option, Cypress will
reimburse Collegium for all reasonable patent legal expenses incurred by
Collegium prior to Cypress exercising the Option. Should Cypress notify
Collegium of no
 
*Confidential Treatment Requested



13



--------------------------------------------------------------------------------

 
interest in a patent abstract and concept and subsequently decide to license the
New Patent resulting from such abstract and exercise the Option, […***…].
 
(b) Cypress and Collegium shall promptly notify the other in writing of any
alleged or threatened infringement of any patent included in the New Patents or
Joint Patents of which they become aware and any alleged or threatened
misappropriation of any Information included in the New Know-How. Both Parties
shall use their reasonable efforts in cooperating with each other to terminate
such infringement without litigation.
 
(c) Prior to the exercise of the Option by Cypress under Article 6 or at any
time Cypress does not have rights under the License, Collegium shall have the
sole right, but not the obligation, to bring and control any action or
proceeding with respect to infringement of a patent in the Joint Patents or New
Patents or misappropriation of any Information in the New Know-How at its own
expense and by counsel of its own choice. Cypress shall have the right, at its
own expense, to be represented in any such action or proceeding by counsel of
its own choice. At any time that Cypress has rights under the License, Cypress
shall have the first right, but not the obligation, to bring and control any
action or proceeding with respect to infringement of a patent included in the
Joint Patents or New Patents or misappropriation of the New Know-How at its own
expense and by counsel of its own choice. Collegium shall have the right, at its
own expense, to be represented in any such action or proceeding by counsel of
its own choice. If Cypress fails to bring such an action or proceeding within
(a) 60 days following the notice of alleged infringement or misappropriation or
(b) 10 days before the time limit, if any, set forth in the appropriate laws and
regulations for the filing of such actions, whichever comes first, Collegium
shall have the right to bring and control any such action or proceeding at its
own expense and by counsel of its own choice, and Cypress shall have the right,
at its own expense, to be represented in any such action by counsel of its own
choice.
 
(d) Neither Party shall have the right to settle any infringement or
misappropriation action or proceeding under this Section 5.2 relating to any
patents or know-how exclusively licensed to, or jointly owned by, the other
Party hereunder without the prior written consent of such other Party. Except as
otherwise agreed to by the Parties as part of a cost-sharing arrangement, any
recovery realized as a result of such action or proceeding, after reimbursement
of any litigation expenses of Collegium and Cypress, shall be retained by the
Party that brought and controlled such action or proceeding pursuant to this
Agreement.
 
5.3 Prosecution, Maintenance and Enforcement of Other Intellectual Property
Rights.
 
(a) Collegium shall have the sole right, but not the obligation, to file for,
prosecute, maintain, defend and enforce all Collegium Existing Patents and
otherwise defend and enforce all Collegium Existing Know-How, at Collegium’s
sole expense, including, without limitation, bringing and controlling any action
or proceeding with respect to infringement of any Collegium Existing Patents or
misappropriation of any Collegium Existing Know-How or settlement of any such
action or proceeding.
 
(b) Cypress shall have the sole right, but not the obligation, to file for,
prosecute, maintain, defend and enforce all Cypress Patents and otherwise defend
and enforce all
 
*Confidential Treatment Requested



14



--------------------------------------------------------------------------------

 
Cypress Know-How, at Cypress’ sole expense, including, without limitation,
bringing and controlling any action or proceeding with respect to infringement
of any Cypress Patents or settlement of any such action or proceeding.
 
5.4 Infringement of Third Party Rights. Cypress and Collegium shall promptly
notify the other in writing of any allegation by a Third Party that the activity
of either of the Parties under this Agreement infringes or may infringe the
intellectual property rights of such Third Party.
 
(a) Collegium shall have the sole right to control any defense of any such claim
involving alleged infringement of Third Party rights by Collegium’s activities
at its own expense and by counsel of its own choice. Cypress shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice.
 
(b) Cypress shall have the sole right to control any defense of any such claim
involving alleged infringement of Third Party rights by Cypress’ activities at
its own expense and by counsel of its own choice. Collegium shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice.
 
(c) Neither Party shall have the right to settle any litigation under this
Section 5.4 in a manner that diminishes the rights or interests of the other
Party without the consent of such other Party (which shall not be unreasonably
withheld).
 
5.5 Cooperation. Each Party agrees to cooperate fully in the preparation,
filing, prosecution, maintenance, defense and enforcement of New Patents and
Joint Patents under this Agreement. Such cooperation includes, but is not
limited to:
 
(a) executing all papers and instruments, or requiring its employees or agents,
to execute such papers and instruments, so as to effectuate the ownership of
Inventions and intellectual property rights with respect to such Inventions as
set forth in Sections 5.1(c) and 5.2(a) and (b) above and to enable the other
Party to apply for and to prosecute patents applications for which such other
Party is responsible in any country;
 
(b) keeping the other Party informed regarding the status of any pending
litigation with respect to the New Patents or Joint Patents;
 
(c) promptly informing the other Party of any matters coming to such Party’s
attention that may affect the preparation, filing, prosecution, maintenance,
defense or enforcement of any New Patents or Joint Patents; and
 
(d) cooperating fully, including if required to bring any infringement action
with respect to any of the New Patents or Joint Patents, the furnishing of a
power of attorney or being named as a party.
 
ARTICLE 6
 
OPTION; EXCLUSIVE LICENSE



15



--------------------------------------------------------------------------------

 
6.1 Option to Acquire an Exclusive License. Collegium hereby grants to Cypress
during the R&D Term and for […***…] after the expiration or termination (as
provided in Section 10.5(b)) of the R&D Term (the “Option Term”), an exclusive
option (the “Option”) under the Licensed Technology to acquire an exclusive,
sublicensable, transferable, worldwide license to develop, register, make, have
made, use, distribute, sell, offer for sale, have sold and import New Products
and Reformulated Products in the Field (the “License”).
 
6.2 Exercise of the Option. Cypress may exercise the Option at any time during
the Option Term upon written notice to Collegium and the payment of any amounts
that are due to Collegium under this Agreement. Effective immediately upon
exercise of the Option by Cypress, with no further action required by Cypress,
Collegium hereby grants the License to Cypress during the Term.
 
6.3 Milestones. Collegium and Cypress agree that within […***…] of Cypress
exercising its Option under Article 6, the Committee shall meet and agree upon a
plan of development with respect to any New Products, such plan to include the
achievement of certain events within certain time periods and shall take into
account the current state of development of New Products (the “New Product
Milestone Events”). In the event that Cypress or any of its Affiliates or
Sublicensees fails to reach two consecutive New Product Milestone Events within
the specified time period, then Cypress shall have a reasonable time period, as
determined by the Committee, to attempt to meet […***…] the applicable […***…]
New Product Milestone Events (the “Cure Period”). In the event that at the end
of the Cure Period, none of Cypress or any of its Affiliates or Sublicensees has
yet achieved […***…] applicable New Product Milestone Event and none of Cypress
or any of its Affiliates or Sublicensees is developing any other New Products,
on the date following the end of the Cure Period, Collegium may terminate this
Agreement upon written notice to Cypress, and Cypress (a) shall return all
physical chemical materials with respect to New Products and (b) hereby assigns
or causes to be assigned to Collegium all of Cypress’ right, title and interest
in and to all New Patents and Joint Patents which are filed by Cypress under
Section 5.2(a), and any license granted to Cypress under Section 6.1 and Section
6.2 shall automatically terminate.
 
ARTICLE 7
 
CONFIDENTIALITY
 
7.1 Confidentiality. Except to the extent expressly authorized by this Agreement
or as otherwise agreed in writing by the Parties, each Party agrees that, during
the Term and for five years thereafter, it shall keep confidential and shall not
publish or otherwise disclose and shall not use for any purpose any Information
belonging to the other Party (the “Confidential Information”). Without limiting
the foregoing, (i) all Cypress Technology and all New Patents and Joint Patents
owned solely by Cypress shall be Confidential Information of Cypress, (ii) all
Collegium Existing Technology and all New Patents, Joint Patents and New
Know-How owned solely by Collegium shall be Confidential Information of
Collegium, and (iii) all Joint Patents shall be Confidential Information of both
Parties. Each Party shall use at least the same standard of care as it uses to
protect its own confidential information to ensure that its employees,
contractors, agents and other representatives do not disclose or make any
unauthorized use of the Confidential Information of the other Party and shall be
responsible for any breaches of this
 
*Confidential Treatment Requested



16



--------------------------------------------------------------------------------

 
Section 6.1 by any of its employees, contractors, agents or other
representatives. Each Party will promptly notify the other upon discovery of any
unauthorized use or disclosure of the Confidential Information of the other
Party. Confidential Information shall not include any information which the
receiving Party can demonstrate by competent written proof that such
information:
 
(a) was already known to the receiving Party other than under an obligation of
confidentiality, at the time of disclosure by the other Party;
 
(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;
 
(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party, or any of its employees or agents, in breach of this Agreement;
or
 
(d) was disclosed to the receiving Party by a Third Party, other than in
connection with a breach of an obligation of confidentiality to the other Party.
 
7.2 Authorized Disclosure. Each Party may disclose Confidential Information of
the other Party to the extent such disclosure is reasonably necessary in the
following instances:
 
(a) filing or prosecuting patent applications in accordance with this Agreement;
 
(b) making regulatory filings by Cypress;
 
(c) prosecuting or defending litigation;
 
(d) complying with applicable court orders or governmental regulations;
 
(e) disclosure to employees, contractors and agents or other Third Parties, in
each case who agree to be bound by similar terms of confidentiality and non-use
at least equivalent in scope to those set forth in this Article 7.
 
Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to this
Section 7.2, it will, only do so with the prior written approval of the other
Party of such disclosure and use efforts to secure confidential treatment of
such information at least as diligent as such Party would use to protect its own
confidential information, but in no event less than reasonable efforts. In any
event, the Parties agree to take all reasonable action to avoid disclosure of
Confidential Information hereunder. The Parties will consult with each other on
the provisions of this Agreement to be redacted in any filings made by the
Parties with the Securities and Exchange Commission or as otherwise required by
law.
 
7.3 Publications. Each Party recognizes that the publication of papers regarding
results of and other information regarding the R&D Program, including oral
presentations and abstracts, may be beneficial to both Parties provided such
publications are subject to reasonable



17



--------------------------------------------------------------------------------

 
controls to protect Confidential Information. Accordingly, a Party shall have
the right to review and approve any paper proposed for publication by the other
Party, including oral presentations and abstracts, which utilizes information
generated from the R&D Program and/or includes Confidential Information of the
first Party. Before any such paper is submitted for publication, the Party
proposing publication shall deliver a complete copy to the other Party at least
45 days prior to submitting the paper to a publisher. Such other Party shall
review any such paper and give its comments to the publishing Party within 30
days of the delivery of such paper to such other Party. With respect to oral
presentation materials and abstracts, such other Party shall make reasonable
efforts to expedite review of such materials and abstracts, and shall return
such items as soon as practicable to the publishing Party with appropriate
comments, if any, but in no event later than 30 days from the date of delivery
to the non-publishing Party. The publishing Party shall comply with the other
Party’s request to delete references to the other Party’s Confidential
Information in any such paper and agrees to withhold publication of same for an
additional 90 days in order to permit the Parties to obtain patent protection,
if either of the Parties deems it necessary, in accordance with the terms of
this Agreement.
 
7.4 Publicity. The Parties acknowledge their intent to issue a joint press
release announcing the execution of this Agreement and agree that each Party may
desire or be required to issue subsequent press releases relating to this
Agreement or activities hereunder. Cypress agrees to provide a draft of the
first joint press release, to Collegium, for comment. The Parties agree to
consult with each other reasonably and in good faith with respect to the text
and timing of such press releases prior to the issuance thereof, provided that a
Party may not unreasonably withhold consent to such releases, and that either
Party may issue such press releases as it determines, based on advice of
counsel, are reasonably necessary to comply with laws or regulations or for
appropriate market disclosure. In addition, following the initial press release
announcing this Agreement, either Party shall be free to disclose, without the
other Party’s prior written consent, the existence of this Agreement, the
identity of the other Party and those terms of the Agreement which have already
been publicly disclosed in accordance herewith.
 
ARTICLE 8
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
8.1 Mutual Representations, Warranties and Covenants. Each Party hereby
represents and warrants:
 
(a) Such Party is duly organized and validly existing under the laws of the
state or country of its organization and has full power and authority to enter
into this Agreement and to carry out the provisions hereof.
 
(b) Such Party is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder.
 
(c) This Agreement is a legal and valid obligation binding upon it and
enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by such Party does not, to the best of such
Party’s knowledge after reasonable inquiry, conflict with any agreement,
instrument or understanding, oral or written, to which it is a



18



--------------------------------------------------------------------------------

 
Party or by which it may be bound, nor violate any law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.
 
(d) Such Party will utilize its commercially reasonable efforts at all times to
devote the necessary personnel and resources to perform its activities under the
R&D Program in a timely manner.
 
(e) Such Party will perform its activities under the R&D Program in compliance
with all applicable laws, governmental regulations and guidelines of the United
States.
 
(f) All of such Party’s employees or contractors acting on its behalf pursuant
to this Agreement are and will be obligated under a binding written agreement to
assign to such Party or its designee all Inventions.
 
8.2 Disclaimer. THE TECHNOLOGY AND INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH
PARTY HEREUNDER ARE PROVIDED “AS IS” AND, EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EACH PARTY EXPRESSLY DOES NOT WARRANT
(A) THE SUCCESS OF ANY STUDY OR TEST COMMENCED UNDER THE R&D PROGRAM OR (B) THE
SAFETY OR USEFULNESS FOR ANY PURPOSE OF THE TECHNOLOGY IT PROVIDES HEREUNDER.
 
ARTICLE 9
 
INDEMNIFICATION
 
9.1 Indemnification by Cypress. Cypress shall indemnify, defend and hold
harmless Collegium and its Affiliates, and each of their respective employees,
officers, directors, contractors and agents (each, a “Collegium Indemnified
Party”) from and against any and all liability, loss, damage, cost, and expense
(including reasonable attorneys’ fees) (collectively, a “Liability”) which the
Collegium Indemnified Party may incur, suffer or be required to pay resulting
from or arising in connection with (i) the material breach by Cypress of any
covenant, representation or warranty contained in this Agreement or (ii) in the
event that Cypress exercises its Option under Article 6, any Third Party action
or claim based upon the development or commercialization of any Reformulated
Product or New Product by Cypress or any of its Affiliates or Sublicensees, in
the case of both (i) and (ii), except to the extent such Liability results from
willful misconduct or negligent acts or omissions of any Collegium Indemnified
Party or the material breach by Collegium of any covenant, representation or
warranty contained in this Agreement.



19



--------------------------------------------------------------------------------

 
9.2 Indemnification by Collegium. Collegium shall indemnify, defend and hold
harmless Cypress and its Affiliates, and each of their respective employees,
officers, directors, contractors and agents (each, a “Cypress Indemnified
Party”) from and against any Liability which the Cypress Indemnified Party may
incur, suffer or be required to pay resulting from or arising in connection with
(i) the material breach by Collegium of any covenant, representation or warranty
contained in this Agreement, except to the extent such Liability results from
willful misconduct or negligent acts or omissions of any Cypress Indemnified
Party or the material breach by Cypress of any covenant, representation or
warranty contained in this Agreement or (ii) prior to the exercise of the Option
by Cypress under Article 6, any Third Party action or claim based upon the
development or commercialization of any Reformulated Product or New Product by
Collegium or any of its Affiliates or licensees, except to the extent such
Liability results from willful misconduct or negligent acts or omissions of any
Cypress Indemnified Party or the material breach by Cypress of any covenant,
representation or warranty contained in this Agreement.
 
9.3 Conditions to Indemnification. The obligations of the indemnifying Party
under Sections 9.1 and 9.2 are conditioned upon the delivery of written notice
to the indemnifying Party of any potential Liability promptly after the
indemnified party becomes aware of such potential Liability. The indemnifying
party shall have the right to assume the defense of any suit or claim related to
the Liability if it has assumed responsibility for the suit or claim in writing;
however, if in the reasonable judgment of the indemnified party, such suit or
claim involves an issue or matter which could have a materially adverse effect
on the business operations or assets of the indemnified party, the indemnified
party may waive its rights to indemnity under this Agreement and control the
defense or settlement thereof, but in no event shall any such waiver be
construed as a waiver of any indemnification rights such party may have at law
or in equity. If the indemnifying party defends the suit or claim, the
indemnified party may participate in (but not control) the defense thereof at
its sole cost and expense.
 
9.4 Settlements. Neither Party may settle a claim or action related to a
Liability subject to indemnification under this Article 8 without the consent of
the other Party, if such settlement would impose any monetary obligation on the
other Party or require the other Party to submit to an injunction or otherwise
limit the other Party, its Affiliates, employees, agents, officers and
directors.
 
ARTICLE 10
 
TERM AND TERMINATION
 
10.1 R&D Term. The term of the R&D Program shall commence on the Effective Date
and continue for one year following the Effective Date unless extended by mutual
written agreement of the Parties or earlier terminated pursuant to Section 10.3
(the “R&D Term”).
 
10.2 Term of the Agreement. The term of this Agreement shall commence on the
Effective Date and continue until the expiration of the royalty obligations
under Section 4.3 (the “Term”), unless terminated earlier pursuant to Section
10.3.



20



--------------------------------------------------------------------------------

 
10.3 Termination.
 
(a) A Party shall have the right to terminate the R&D Program and/or this
Agreement upon 60 days’ prior written notice to the other Party upon or after
the bankruptcy, insolvency, dissolution or winding up of the other Party (other
than a dissolution or winding up for the purpose of reconstruction or
amalgamation).
 
(b) A Party shall have the right to terminate the R&D Program and/or this
Agreement upon 60 days’ prior written notice to the other Party upon or after
the breach of any material provision of this Agreement by the other Party if the
breaching Party has not cured such breach within the 60 day period following
written notice of termination by the non-breaching Party.
 
(c) In the event that Cypress does not exercise the Option during the Option
Term, this Agreement shall automatically terminate at the end of the Option
Term.
 
(d) This Agreement shall terminate upon Collegium providing written notice to
Cypress under the circumstances described in Section 6.3.
 
10.4 Effect of Termination.
 
(a) In the event of expiration of the R&D Program or termination of the R&D
Program under Section 10.3 if the Agreement is not also terminated, all rights
and obligations of the Parties under Articles 2 and 3 and Sections 4.1 and 4.2
shall terminate, and all other rights and obligations of the Parties under this
Agreement shall continue in full force and effect during the Term. Collegium
shall immediately send an invoice to Cypress for any Costs to be reimbursed by
Cypress pursuant to Section 4.2 through the date of termination, and Cypress
will pay to Collegium the amount due in accordance with Section 4.2(b).
 
(b) Upon termination of this Agreement under Section 10.3, all rights and
obligations of the Parties under this Agreement shall terminate except as
provided in this Section 10.4 or as contemplated by Section 10.5.
 
(c) In the event of termination of this Agreement by Collegium pursuant to
Section 6.3 or 10.3(a) or (b), any sublicense granted under the License by
Cypress to any Sublicensee shall, upon written request to Collegium, become a
direct license of the applicable Licensed Technology from Collegium to such
Sublicensee on the terms set forth in the applicable sublicense agreement
(provided that such termination of this Agreement was not caused by such
Sublicensee); provided that Collegium shall have no greater obligations
thereunder than its obligations to Cypress under this Agreement.
 
(d) The use by either Party of a termination right provided for under this
Agreement shall not entitle the other Party to any claim for damages or any
other form of compensation or relief as a result of such termination.
 
10.5 Provisions Surviving Termination or Expiration.



21



--------------------------------------------------------------------------------

 
(a) Expiration or termination of the R&D Program or this Agreement shall not
relieve the Parties of any right or obligation accruing prior to such expiration
or termination. Within 30 days following the expiration or termination of the
R&D Program, Collegium shall deliver to Cypress any and all Confidential
Information of Cypress then in its possession. Within 30 days following the
expiration or termination of this Agreement, each Party shall deliver to the
other Party any and all Confidential Information of such other Party in its
possession.
 
(b) The obligations and rights of the Parties under Sections 3.5, 3.6, 3.7, 4.7,
4.8, 5.1, 5.3, 5.5, 6.3 (last sentence only), 7.1, 7.2, 8.2, 10.4, 10.5, 10.6
and 10.7 and Articles 1, 9, 11 and 12 shall survive expiration or termination of
the R&D Program and this Agreement.
 
10.6 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by either Party are, and will otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that the Parties, as licensees of such rights under this
Agreement, will retain and may fully exercise all of their rights and elections
under the U.S. Bankruptcy Code. The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code, the Party hereto that is not a Party to such proceeding
will be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property licensed by it hereunder and all
embodiments of such intellectual property, and same, if not already in their
possession, will be promptly delivered to them (i) upon any such commencement of
a bankruptcy proceeding upon their written request therefore, unless the Party
subject to such proceeding elects to continue to perform all of its obligations
under this Agreement, or (ii) if not delivered under (i) above, following the
rejection of this Agreement by or on behalf of the Party subject to such
proceeding upon written request therefore by the non-subject Party.
 
10.7 Remedies. In the event of any breach of any provision of this Agreement, in
addition to the termination rights set forth herein, each Party shall have all
other rights and remedies at law or equity to enforce this Agreement.
 
ARTICLE 11
 
DISPUTE RESOLUTIONS
 
11.1 Disputes. The Parties recognize that disputes as to certain matters may
from time to time arise which relate to either Party’s rights and obligations
hereunder. It is the objective of the Parties to establish procedures to
facilitate the resolution of such disputes in an expedient manner by mutual
cooperation and without resort to litigation. To accomplish this objective, the
Parties agree to follow the procedures set forth in Section 11.2 if and when
such a dispute arises between the Parties.
 
11.2 Procedures.
 
(a) Discussions between the Parties. If any claim, dispute, or controversy of
any nature arising out of or relating to this Agreement, including, without
limitation, any action or claim based on tort, contract or statute (including
any claims of breach or violation of



22



--------------------------------------------------------------------------------

 
statutory or common law protections from discrimination, harassment and hostile
working environment), or concerning the interpretation, effect, termination,
validity, performance and/or breach of this Agreement (each, a “Claim”), arises
between the Parties and the Parties cannot resolve the dispute within 30 days of
a written request by either Party to the other Party, the Parties agree to refer
the Claim to the Chief Executive Officer of each Party for resolution. If, after
an additional 45 days, the respective Chief Executive Officers have not
succeeded in negotiating a resolution of the dispute, such dispute shall be
resolved by final and binding arbitration in accordance with Section 11.2(b).
 
(b) Arbitration. Arbitration of Claims between the parties under this Section
10.2(b) shall be conducted in accordance Sections 1282 through 1288 of the
California Code of Civil Procedure. The arbitration shall be held in San Diego,
California. The arbitration shall be conducted by one arbitrator who is
knowledgeable in the subject matter at issue in the dispute. The arbitrator will
be selected by mutual agreement of the Parties. The arbitrator shall, within 15
calendar days after the conclusion of the arbitration hearing, issue a written
award and statement of decision describing the essential findings and
conclusions on which the award is based, including the calculation of any
damages awarded. The arbitrator shall be authorized to award compensatory
damages, but shall NOT be authorized (i) to award non-economic damages, such as
for emotional distress, pain and suffering or loss of consortium, (ii) to award
punitive damages, or (iii) to reform, modify or materially change this Agreement
or any other agreements contemplated hereunder; provided, however, that the
damage limitations described in parts (i) and (ii) of this sentence will not
apply if such damages are statutorily imposed. The arbitrator also shall be
authorized to grant any temporary, preliminary or permanent equitable remedy or
relief the arbitrator deems just and equitable and within the scope of this
Agreement, including, without limitation, an injunction or order for specific
performance. The decision of the arbitrator shall be final and binding upon the
Parties. The award of the arbitrator shall be the sole and exclusive remedy of
the Parties. Judgment on the award rendered by the arbitrator may be entered in
any court having competent jurisdiction thereof. This Section 11.2(b) shall not
apply to any dispute, controversy or claim that concerns (a) the validity or
infringement of a patent, trademark or copyright; or (b) any antitrust,
anti-monopoly or competition law or regulation, whether or not statutory.
Notwithstanding the foregoing, claims for injunctive relief shall not be subject
to the requirements of arbitration.
 
(c) Costs and Awards. Each Party shall bear its own attorneys’ fees, costs, and
disbursements arising out of the arbitration, and shall pay an equal share of
the fees and costs of the arbitrator; provided, however, that the arbitrator
shall be authorized to determine whether a Party is the prevailing Party, and if
so, to award to that prevailing Party reimbursement for its reasonable
attorneys’ fees, costs and disbursements (including, for example, expert witness
fees and expenses, photocopy charges, travel expenses, etc.), and/or the fees
and costs of the arbitrator. Absent the filing of an application to correct or
vacate the arbitration award under California Code of Civil Procedure Sections
1285 through 1288.8, each Party shall fully perform and satisfy the arbitration
award within 15 days of the service of the award.
 
11.3 Waiver and Acknowledgment. By agreeing to this binding arbitration
provision, the Parties understand that they are waiving certain rights and
protections which may otherwise be available if a Claim between the Parties were
determined by litigation in court, including, without limitation, the right to
seek or obtain certain types of damages precluded by



23



--------------------------------------------------------------------------------

 
this provision, the right to a jury trial, certain rights of appeal, and a right
to invoke formal rules of procedure and evidence.
 
ARTICLE 12
 
GENERAL PROVISIONS
 
12.1 Notices. Any notices required or permitted hereunder shall be given to the
appropriate Party at the address specified below or at such other address as the
Party shall specify in writing. Such notice shall be deemed given upon personal
delivery, one day after the date such notice is provided by overnight delivery
service, three days after the date of mailing when sent by certified or
registered mail, postage prepaid, or upon the date such notice is transmitted by
facsimile. All notices shall be addressed as follows:
 
If to Cypress:
 
Cypress Bioscience, Inc.
4350 Executive Drive, Suite 325
San Diego, CA 92121
Attn: Chief Executive Officer
Telephone: […***…]
Fax: (858) 452-1222
 
With a copy to:
 
Cooley Godward LLP
4401 Eastgate Mall
San Diego, California 92121
Attn: L. Kay Chandler, Esq.
Telephone: […***…]
Fax: (858) 550-6420
If to Collegium:
 
Collegium Pharmaceutical, Inc.
349 Lincoln Street
Hingham, MA 02043
Attn: Chief Executive Officer
Telephone: […***…]
Fax: (781) 749-1133
 
With a copy to:

 
Any Party may, by written notice to the other, designate a new “with copy to”
and designate a new address or fax number to which notices to the Party giving
the notice shall thereafter be mailed or faxed.
 
12.2 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
 
12.3 No Trademark Rights. Except as otherwise provided herein or agreed to in
advance in writing, no right express or implied, is granted by this Agreement to
either Cypress or Collegium, as applicable, to use in any manner the names
“Cypress” or “Collegium,” or any other trade name or trademark of Cypress or
Collegium or the names of any employees thereof, for any purpose.
 
*Confidential Treatment Requested



24



--------------------------------------------------------------------------------

 
12.4 Force Majeure. No Party shall be liable for any delay or failure of
performance (other than failure to make any payment when due) to the extent such
delay or failure is caused by circumstances beyond its reasonable control and
that by the exercise of due diligence it is unable to prevent, provided that the
Party claiming excuse uses its commercially reasonable efforts to overcome the
same.
 
12.5 Legal Compliance. The Parties shall review in good faith, and cooperate in
taking such actions to ensure compliance of this Agreement with, all applicable
laws.
 
12.6 Entirety of Agreement. This Agreement (including the R&D Plan) is the
entire agreement and understanding of the Parties relating to the subject matter
contained herein and merges all prior discussions and agreements between them,
and no Party shall be bound by any representation other than as expressly stated
in this Agreement.
 
12.7 Amendment or Waiver. No amendment, change, modification, waiver or
alteration of any terms and conditions hereof shall be effective or binding upon
either Party unless in writing and signed by a duly authorized officer of each
Party.
 
12.8 Non-Waiver. The failure of a Party in any one or more instances to insist
upon strict performance of any of the terms and conditions of this Agreement
shall not be construed as a waiver or relinquishment, to any extent, of the
right to assert or rely upon any such terms or conditions on any future
occasion.
 
12.9 Disclaimer of Agency. This Agreement shall not constitute an agency
relationship with any Party the legal representative or agent of another, nor
shall any Party have the right or authority to assume, create, or incur any
Third Party liability or obligation of any kind, express or implied, against or
in the name of or on behalf of another except as expressly set forth in this
Agreement.
 
12.10 Severability. If any provision or part thereof of this Agreement is
declared invalid by any court of competent jurisdiction, or any government or
other agency having jurisdiction over either Cypress or Collegium deems any
provision or part thereof to be contrary to any antitrust or competition laws,
then such declaration shall not affect the remainder of the provision or other
provisions. To the extent possible the Parties shall revise such invalidated
provision or part thereof in a manner that will render such provision valid
without impairing the Parties’ original interest.
 
12.11 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either Party without the prior written consent of the other Party (which
consent shall not be unreasonably withheld); provided, however, that either
Party may assign this Agreement and its rights and obligations hereunder without
the other Party’s consent to an Affiliate or in connection with the transfer or
sale of all or substantially all of the business of such Party to which this
Agreement relates to a Third Party, whether by merger, sale of stock, sale of
assets or otherwise. The rights and obligations of the Parties under this
Agreement shall be binding upon and inure to the benefit of the successors and
permitted assigns of the Parties. Any assignment not in accordance with this
Agreement shall be void.



25



--------------------------------------------------------------------------------

 
12.12 Headings. The headings contained in this Agreement have been added for
convenience only and shall not be considered as limiting or used in the
interpretation of this Agreement.
 
12.13 Limitation of Liability. EXCEPT FOR PAYMENTS DUE UNDER ARTICLE4 OR
LIABILITY FOR BREACH OF ARTICLE7, NO PARTY SHALL BE LIABLE TO ANOTHER FOR
INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES, INCLUDING BUT NOT
LIMITED TO LOST PROFITS, ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. NOTHING
IN THIS SECTION IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF ANY PARTY.
 
12.14 Governing Law. This Agreement shall be governed by the substantive laws of
the State of California, excluding choice of law rules.
 
12.15 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same document.
 
12.16 Solicitation of Employees. Both Parties agree, during the Term, not to
recruit or otherwise solicit for employment the employees of the other Party.



26



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have by duly authorized persons, executed this
Agreement, as of the date first above written.
 
CYPRESS BIOSCIENCE, INC.
     
COLLEGIUM PHARMACEUTICAL, INC.
By:
 
/s/    JOHN N. BONFIGLIO      

--------------------------------------------------------------------------------

     
By:
 
/s/    MICHAEL HEFFERNAN        

--------------------------------------------------------------------------------

Name:
 
        JOHN N. BONFIGLIO      

--------------------------------------------------------------------------------

     
Name:
 
        MICHAEL HEFFERNAN        

--------------------------------------------------------------------------------

Title:
 
        COO AND EVP       

--------------------------------------------------------------------------------

     
Title:
 
        PRESIDENT         

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

EXHIBIT A
R&D Plan
 





--------------------------------------------------------------------------------

EXHIBIT B
Costs





--------------------------------------------------------------------------------

EXHIBIT C
Example of Royalty Payments in the Event there are Sublicensee Payments,
according to the terms of section 4.3(b)
 
[…***…[

--------------------------------------------------------------------------------

 
[…***…]

--------------------------------------------------------------------------------

 
Net Amount

--------------------------------------------------------------------------------

 
Cypress Payment to Collegium

--------------------------------------------------------------------------------

[…***…]
 
[…***…]
 
[…***…]
 
[…***…]
[…***…]
 
[…***…]
 
[…***…]
 
[…***…]
[…***…]
 
[…***…]
 
[…***…]
 
[…***…]

--------------------------------------------------------------------------------

 
Example of Payments according to the terms of Section 4.4(a):
 
Example: Cypress sublicenses a Reformulated Product- Cypress receives […***…] as
payment from a Sublicensee for Reformulated Product entering a Phase II Clinical
Trial and must pay […***…].
 
[…***…]
 
*Confidential Treatment Requested

